 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   COLONY INSURANCE COMPANY,
                                                            Case No.: 2:18-cv-01950-JCM-NJK
12             Plaintiff(s),
                                                                            Order
13   v.
                                                                    [Docket Nos. 44, 47]
14   JUAN M. SANCHEZ, et al.,
15             Defendant(s).
16         Pending before the Court is Plaintiff’s motion to reconsider the order compelling
17 deposition testimony within 14 days, as well as a motion to retroactively extend the deadline to
18 respond to Defendant Sanchez’s motion to compel that testimony. Docket Nos. 44, 47. As a
19 threshold matter, the motions fail to identify and address the standards for seeking reconsideration
20 of an interlocutory order. See Local Rule 59-1(a). Moreover, it is doubtful that those standards
21 could be met based on the circumstances of this case.1 The gist of the situation is that Plaintiff did
22 not heed a clear Court order issued just weeks ago that discovery motions will be briefed on
23 shortened time. See Docket No. 37. Instead, Plaintiff’s counsel and his staff blindly relied upon
24 the deadline automatically-generated by CM/ECF, in contravention of the local rules and the order
25 setting shortened deadlines. See id. at 2 n.2 (“The Court reminds the parties that the CM/ECF
26
           1
             Unlike Rule 60 of the Federal Rules of Civil Procedure, which governs reconsideration
27 of final judgments and orders, the standards for reconsideration of interlocutory orders do not
   include granting relief based merely on a showing of mistake or excusable neglect. Compare Fed.
28 R. Civ. P. 60(b)(1) with Local Rule 59-1(a).

                                                     1
 1 system may automatically generate deadlines that are inconsistent with this order and, in such
 2 instances, this order controls. See Local Rule IC 3-1(d)”). As such, the instant situation does not
 3 involve a mere “calendaring error,” but it involves a failure to read and follow a clear order recently
 4 issued that addresses the exact situation at hand.2
 5         Given the applicable standards and the above circumstances, the Court would be well
 6 within its discretion to deny further relief. As a one-time courtesy to Plaintiff, however, the Court
 7 will VACATE its order granting the motion to compel as unopposed (Docket No. 43) and permit
 8 Plaintiff to file a response to that motion by May 14, 2019.3 The motions for reconsideration and
 9 for extension are hereby GRANTED in part, consistent with the above.
10         IT IS SO ORDERED.
11         Dated: May 10, 2019
12                                                                ______________________________
                                                                  Nancy J. Koppe
13                                                                United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
          2
            Plaintiff also indicates that the shortened deadline did not provide adequate time to
25 respond. See, e.g., Docket No. 44 at 3. If that was the situation, the solution is not to simply allow
   the deadline to lapse. Instead, a proper request for extension should have been filed before the
26 deadline expired. Indeed, the order at issue expressly contemplates such a scenario. See Docket
   No. 37 at 2 (providing shortened deadlines “absent leave for an extension being granted”).
27
          3
            Because additional time is being afforded for the response, Defendant Sanchez will have
28 until May 21, 2019, to file a reply.

                                                      2
